DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Amendment – After Final Rejection filed on April 23, 2021 has been entered and made of record.  With respect to previously objected to claims 14-19, as indicated in the previous Office Action Summary, dated 02/23/2021, and under the Allowable Subject Matter Section of the Final Office Action dated 02/23/2021, Page 6, the Examiner erroneously included claims 14 and 15.  Claims 14 and 15 were rejected under 35 USC § 103 in Pages 4 and 5 of the Final Office Action, using the same ground(s) as claimed 3 and 4.  However, claims 14 and 15 are also missing from the Claim Rejections heading in Page 2.  Only claims 6-10 and 16-19 should have been indicated as objected to claims.  Therefore, the finality of the previous Office Action is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Pub. No. 2018/0288431) in view of Li et al. (“Video Generation from Text”, The Thirty-Second AAAI Conference on Artificial Intelligence (AAAI-18), 2-7 Feb. 2018, pp. 7065-7072).
As to claim 12, Liu et al. teaches a system (i.e., “A method, computer readable medium, and system are disclosed for action video generation”, Abstract) comprising:
a storage device (i.e., “main memory 540”, Paragraph [0119]); and
processing circuitry (i.e., “at least one central processing unit 530”, Paragraph [0119]) having access to the storage device and configured to:
apply a generative adversarial network (GAN) model, trained using a training set that includes abstracted animations of motion (i.e., “Real videos are provided during the training phase of the video generation system 200”, Paragraph [0049]), to generate motion information including motion sequence representing the motion by the actor (i.e., “After being trained, the RNN and generator neural network may be deployed to generate realistic video clips with controlled content and motion and varying numbers of frames”, Paragraph [0036]), and
output the motion information (i.e., “the output is a video clip”, Paragraphs [0063]-[0064]), including outputting an abstracted animation of motion representing the motion by the actor (i.e., “generate realistic video clips with controlled content and motion and varying numbers of frames”, Paragraph [0036]).
However, Liu et al. does not explicitly disclose the processing circuitry configured to receive text input indicating motion by an actor, and applying the GAN trained to generate a predicted abstracted animation of motion from text input, to the text input to generate the motion information.
Li et al. teaches a processing circuitry configured to receive text input indicating motion by an actor (See for example, “the input text”, and Figure 1, 1 Introduction, pp. 7065-7066), and applying the GAN mode (i.e., “The video generation is based on the scene dynamic decomposition with a GAN framework”, 3 Model Description, p. 7067) trained to generate a predicted abstracted animation of motion from text input (i.e., “video-text pairs”, 3.2 Video Generator, p. 7068), to the text input to generate the motion information (i.e., “first a motion filter is computed based on the text t and applied to the gist, … This step forces the model to use the text information to generate plausible motion”, 3.2 Video Generator, p. 7068).
Liu et al. and Li et al. are combinable because they are from the field of digital image processing for motion generation.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Liu et al. by incorporating the reception of text input indicating motion by an actor, and applying the GAN trained to generate a predicted abstracted animation of motion from text input, to the text input to generate the motion information.
The suggestion/motivation for doing so would have been to extract static universal features, as well as dynamic detailed information from the text for video generation, and construct robust and powerful video representations.
Therefore, it would have been obvious to combine Li et al. with Liu et al. to obtain the invention as specified in claim 12.
As to claim 13, Liu et al. teaches wherein motion information includes at least one of: skeleton movement, joint angles between body parts, a mesh of a human body, a facial expression, movement of body landmarks, movement of facial feature landmarks (i.e., “facial expressions”, Paragraph [0064]).

As to claim 15, Liu et al. teaches wherein the GAN uses at least one of a convolutional neural network (CNN) and a recurrent neural network (RNN) to generate the motion information (i.e., Paragraphs [0033] and [0036]); and wherein the GAN combines the CNN and the RNN for motion completion (i.e., “After being trained, the RNN and generator neural network may be deployed to generate realistic video clips with controlled content and motion and varying numbers of frames”, Paragraph [0036]).

Allowable Subject Matter
Claims 1-9, 11 and 20 are allowed.
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Claim Rejections - 35 USC § 103
With respect to claims 1-5, 11-13 and 20, Applicant’s arguments (Remarks dated April 23, 2021, pp. 6-7) have been fully considered.  However, in view of the instant 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE M TORRES/Examiner, Art Unit 2664